MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any
court except for the purpose of establishing                                      Oct 21 2020, 10:37 am

the defense of res judicata, collateral                                                CLERK
                                                                                   Indiana Supreme Court
estoppel, or the law of the case.                                                     Court of Appeals
                                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Timothy P. Broden                                       Curtis T. Hill, Jr.
Lafayette, Indiana                                      Attorney General of Indiana
                                                        Samuel J. Dayton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Charles D. Martin,                                      October 21, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-351
        v.                                              Appeal from the Tippecanoe
                                                        Superior Court
State of Indiana,                                       The Honorable Randy J. Williams,
Appellee-Plaintiff,                                     Judge
                                                        Trial Court Cause No.
                                                        79D01-1905-F5-70



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-351 | October 21, 2020           Page 1 of 15
                               Case Summary and Issues
[1]   Following a jury trial, Charles Martin was found guilty of one count of fraud on

      a financial institution and one count of attempted fraud on a financial

      institution, both Level 5 felonies; and one count of theft, one count of

      attempted theft, and two counts of identity deception, all Level 6 felonies. The

      trial court sentenced him to an aggregate sentence of fourteen years. Martin

      appeals his convictions, raising two issues for our review: 1) whether the trial

      court erred in allowing the State to amend the charging information for

      attempted theft after his trial began, and 2) whether the prosecutor engaged in

      misconduct by commenting on Martin’s failure to testify during closing

      arguments. Concluding the trial court properly allowed the amendment as it

      was an amendment to the form, not the substance, of the charging information,

      and the prosecutor’s statement did not constitute fundamental error, we affirm.



                            Facts and Procedural History
[2]   On April 29, 2019, Martin went to Fifth Third Bank (“Fifth Third”) in

      Lafayette, presented a Florida identification card in the name of S.D., and

      withdrew $7,620 from S.D.’s account. The address on the identification card

      matched the bank’s information for an account belonging to S.D., although it

      showed a different expiration date. The withdrawal slip Martin filled out

      appeared to the teller to have been “rushed[,]” and she had concerns about the

      signature match. Transcript, Volume II at 20, 22-23. Because of her

      reservations, the teller sought the branch manager’s input, and he approved the

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-351 | October 21, 2020   Page 2 of 15
      transaction. After Martin left the bank, the teller remained uneasy and did

      further research into the account. She eventually contacted S.D., who advised

      he was in Florida. The teller then contacted police.


[3]   That same day, Martin went to Tippecanoe County Regions Bank (“Regions”),

      presented a Florida driver’s license with his picture but in P.R.’s name, and

      requested to withdraw $7,620 from P.R.’s account. When Martin was unable

      to provide the email address associated with the account, the bank manager

      called the phone number on file. The person who answered the phone was able

      to answer questions about the account and the manager therefore denied the

      transaction while a teller surreptitiously called the police. Martin tried to leave

      the bank but was intercepted by police responding to the call. Martin agreed to

      speak with the police and was eventually placed under arrest. This interaction

      was captured on video by the officer’s body camera. Police took the driver’s

      license in P.R.’s name back to Fifth Third and the teller who had waited on

      Martin recognized the picture on the license as that of the man who had

      identified himself to her as S.D. earlier in the day. Martin told police that he

      had been provided the identification by someone else and was to receive $1,000

      of the withdrawn funds for completing the transactions.


[4]   The State charged Martin with Count I, fraud on a financial institution for the

      transaction at Fifth Third; Count II, attempted fraud on a financial institution

      for the transaction at Regions Bank; Count III, theft for withdrawing money

      from S.D.’s account; Count IV, attempted theft for attempting to withdraw

      money from P.R.’s account; Count V, identity deception, for using S.D.’s

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-351 | October 21, 2020   Page 3 of 15
      identifying information; and Count VI, identity deception, for using P.R.’s

      identifying information. The information for Count IV read:


                                      Information of Attempted Theft
                                             (Level 6 Felony)


               ***


               On or about April 29, 2019, in Tippecanoe County, State of
               Indiana, Charles Deon Martin did knowingly or intentionally
               exert unauthorized control over the property of [P.R.], to-wit:
               U.S. currency, with the intent to deprive [P.R.] of any part of the
               use or value of the property, said property having a value of at
               least seven hundred fifty dollars and less than the value of fifty
               thousand dollars;


               All of which is contrary to the form of the statute in such cases
               made and provided, to-wit: I.C. 35-43-4-2(a) and I.C. 35-41-5-1
               and I.C. 35-43-4-2(a)(1)(A) and I.C. 35-41-5-1 and against the
               peace and dignity of the State of Indiana.


      Appendix of Appellant, Volume II at 138.1


[5]   At Martin’s jury trial, the trial court advised the jury during the preliminary

      instructions that Martin was charged with, among other things, “Count IV:

      Attempted Theft[.]” Tr., Vol. II at 4. The charging information as set out

      above was also read to the jury. During its case-in-chief, the State introduced




      1
       Indiana Code section 35-43-4-2 defines the various levels of the crime of theft and section 35-41-5-1 defines
      what constitutes an attempt to commit a crime.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-351 | October 21, 2020                   Page 4 of 15
into evidence video of Martin’s interaction with police. At the conclusion of

the State’s presentation of evidence, the State moved to amend the charging

information for Count IV and the following discussion occurred:


        [State]: The title of the charge says attempt but the body of the
        language it actually is providing what the basis for the . . . charge
        is, does not use the word attempt. . . . [W]e think everybody
        understood that from all the evidence that was made available to
        the defense and the way the trial has proceeded it was simply an
        error to not include the word attempt in the body of the language.
        So, we are asking the Court to just find it to be a Scrivener’s
        error, which would allow us to still amend the charge at this
        time.


        ***


        [Defense counsel]: I understand counsel’s argument. The other
        thing that is missing in addition to language attempt is the
        substantial step[.] . . . Since it’s an attempt, . . . not only do you
        have to address it as an attempt but then a substantial step . . . .


        [State]: Well, it’s a little late to be,


        [Court]: I believe it is. I believe it is. . . . [I]f there’s a question
        about the charging information I would have thought a motion
        prior to discussion of . . . those instructions in the preliminary,
        were as to the Counts, and now raise it at this time, when the
        evidence in this case would . . . tend to suggest that attempted
        theft and that a substantial . . . step is what the evidence is. So,
        [defense counsel], are you moving, or tell me what you’re doing.


        [Defense counsel]: I was just making the observation Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-CR-351 | October 21, 2020    Page 5 of 15
               ***


               [Court]: [State, a]re you moving then to amend by
               intermediation or whatever the word is to have that language of
               the substantial step?


               [State]: [Y]es.


               [Court]: I’m going to grant that. I don’t disagree with [defense
               counsel] however I think the evidence goes in that direction. So
               that’s how we are going to do that.
Id. at 118-20.2 The State then rested.


[6]   Martin chose not to testify, and the defense rested without presenting any

      evidence. During the State’s closing argument, the prosecutor said, “[Martin]

      was cooperative with the police, but he was cooperative in a way that kind of

      maximized his ability to minimize his involvement yet still kind of play the role

      of accepting responsibility and coming clean to you. He testified, or he didn’t

      testify but the evidence showed you in the video of his interview with the police that

      he had actually purchased [the] button down shirt [he was wearing on April 29]

      at Wal-Mart that morning to wear to commit the fraud because he had to play




      2
        Defense counsel pointed out during this conversation that the information for Count II, attempted fraud on
      a financial institution, also lacked the “substantial step” language, though it did include the “attempt”
      language. Id. at 118; App. of Appellant, Vol. II at 136. It is not clear if the State’s motion was intended to
      amend Count II as well as Count IV, but Martin does not challenge any amendment of Count II on appeal.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-351 | October 21, 2020                   Page 6 of 15
      the role of a Doctor.” Tr., Vol. II at 127-28 (emphasis added). Martin did not

      object to the State’s closing argument.


[7]   During final instructions, the jury was properly instructed on the elements

      required to find Martin guilty of attempted theft on Count IV, including the

      requirement that Martin must have taken a substantial step toward the

      commission of the offense. The jury was also instructed that “[a] Defendant

      has no obligation to testify. The Defendant did not testify. You must not

      consider this in any way.” Id. at 160-61. The jury found Martin guilty of all

      charges. The trial court sentenced Martin to an aggregate sentence of fourteen

      years, with ten years to be executed, two years served on supervised probation,

      and two years served on unsupervised probation. Martin now appeals his

      convictions.



                                Discussion and Decision
                 I. Amendment of the Charging Information
[8]   Martin first contends the trial court erred in allowing the State to amend Count

      IV of the charging information after trial began because the amendment was

      one of substance, not form.


[9]   The charging information advises the accused of the particular offense he is

      charged with so he can prepare a defense and be protected from being placed in

      jeopardy twice for the same offense. Absher v. State, 866 N.E.2d 350, 355 (Ind.

      Ct. App. 2007). Whether an information may be amended after the

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-351 | October 21, 2020   Page 7 of 15
       commencement of trial depends upon whether the amendment is one of form or

       substance. An amendment of substance is not allowed after trial has

       commenced. See Ind. Code § 35-34-1-5(b). However, the court may “permit an

       amendment to the indictment or information in respect to any defect,

       imperfection, or omission in form which does not prejudice the substantial

       rights of the defendant” before, during, or after the trial. Ind. Code § 35-34-1-

       5(c). An amendment is one of form if a defense under the original information

       is equally available after the amendment and the defendant’s evidence applies

       equally to the information in either form. Fajardo v. State, 859 N.E.2d 1201,

       1207 (Ind. 2007). An amendment is one of substance if it is essential to making

       a valid charge of the crime. Id. Whether an amendment is one of form or

       substance is a question of law which we review de novo. Gibbs v. State, 952
N.E.2d 214, 221 (Ind. Ct. App. 2011), trans. denied.


[10]   “A defendant’s substantial rights include a right to sufficient notice and an

       opportunity to be heard regarding the charge[.]” Erkins v. State, 13 N.E.3d 400,

       405 (Ind. 2014) (internal quotation omitted). If an amendment does not affect

       any particular defense or change the positions of either of the parties, then the

       defendant’s substantial rights are not violated. Id. The ultimate question is

       whether the defendant “had a reasonable opportunity to prepare for and defend

       against the charges.” Stafford v. State, 890 N.E.2d 744, 752 (Ind. Ct. App. 2008)

       (quotation omitted).


[11]   Martin contends he objected to the amendment, see Brief of Appellant at 8, but

       in fact, his counsel specifically disavowed making an objection, stating that he

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-351 | October 21, 2020   Page 8 of 15
       was “just making that observation[.]” Tr., Vol. II at 119. Failure to object to

       the amendment of a charging information results in waiver on appeal unless the

       defendant can show fundamental error. See Absher, 866 N.E.2d at 355

       (“[F]ailure to object at trial constitutes waiver of review unless an error is so

       fundamental that it denied the accused a fair trial.”). But Martin has not

       alleged fundamental error as to this issue. Thus, this claim is waived.


[12]   Waiver notwithstanding, we conclude the amendment was one of form. In

       Brown v. State, 912 N.E.2d 881 (Ind. Ct. App. 2009), trans. denied, the defendant

       challenged a trial court’s ruling allowing the State to amend the charging

       information after trial began to add language regarding intent to a charge of

       possession of child pornography. Id. at 891-92 (alleging defendant “knowingly

       or intentionally possess[ed] a picture, [etc.] that depicts or describes sexual

       conduct by a child who is less than sixteen (16) years of age . . . intended to satisfy

       or arouse the sexual desires of any person”) (amendment emphasized). We held that

       the amendment adding the intent language did not materially change the

       substance of the offense or affect the defendant’s defense. Id. at 892.


               The charge before and after the amendment was possession of
               child pornography, and the essential elements of the crime
               remain unchanged. By adding the intent language, the State
               made the charging information conform to the statutory language
               defining sexual conduct in the context of the possession of child
               pornography statute and essentially increased its burden by
               adding an additional element to be proved by the State.
Id.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-351 | October 21, 2020   Page 9 of 15
[13]   The same is true here. The original charging information for Count IV referred

       to the crime as attempted theft and included citations to the attempt statute as

       well as the theft statute; contrast this with the charging information for Count

       III that alleged Martin had committed theft and included citations only to the

       theft statute. See App. of Appellant, Vol. II at 137-38. In other words, Martin

       was put on notice of the elements of the crime charged when the original

       information was filed, and the amendment only made the language of the

       charging information conform to the relevant statutes. Because this

       amendment did not materially change the substance of the offense with which

       Martin was charged, it was an amendment of form only and was allowed after

       the commencement of trial.


[14]   Martin contends the amendment prejudiced his substantial rights because it

       deprived him of the defense “that he never exerted unauthorized control over

       currency belonging to [P.R.] because he left the Regions Bank prior to

       completing the transaction.” Br. of Appellant at 9. Martin cites Gibbs, 952
N.E.2d 214, in support of his argument. In Gibbs, the defendant was charged

       with arson for knowingly damaging property belonging to two specific people

       residing in a multifamily residence. After his trial began, the State moved to

       amend the information to omit the specific names. The trial court allowed the

       amendment over the defendant’s objection. The defendant argued on appeal

       that the amendment should not have been allowed after trial began because it

       was an amendment of substance. We agreed, noting that his planned defense—

       that he did not cause damage to the specific apartments alleged but only to his


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-351 | October 21, 2020   Page 10 of 15
       own—was no longer available after the amendment and therefore the trial court

       erred in allowing the amendment after trial began. Id. at 221-22. In Martin’s

       case, however, the original information charged Martin with attempted theft of

       P.R.’s money, it just omitted certain statutory language. Thus, his defense

       would not have met the charge under either iteration of the charging

       information. In other words, Martin was required to defend against the

       substantial step element of the charge with or without the omitted language.

       The amendment was a change of form that did not substantially prejudice

       Martin’s rights and the trial court properly allowed the amendment even after

       the trial commenced.


                                II. Prosecutorial Misconduct
[15]   Martin also contends the prosecutor committed misconduct by commenting on

       his decision not to testify. Because Martin did not object at the time, he now

       argues the misconduct constituted fundamental error.


                                      A. Standard of Review
[16]   As our supreme court has explained,


               [i]n reviewing a claim of prosecutorial misconduct properly
               raised in the trial court, we determine (1) whether misconduct
               occurred, and if so, (2) whether the misconduct, under all of the
               circumstances, placed the defendant in a position of grave peril to
               which he or she would not have been subjected otherwise. A
               prosecutor has the duty to present a persuasive final argument
               and thus placing a defendant in grave peril, by itself, is not
               misconduct. Whether a prosecutor’s argument constitutes
               misconduct is measured by reference to case law and the Rules of
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-351 | October 21, 2020   Page 11 of 15
               Professional Conduct. The gravity of peril is measured by the
               probable persuasive effect of the misconduct on the jury’s decision
               rather than the degree of impropriety of the conduct.


       Ryan v. State, 9 N.E.3d 663, 667 (Ind. 2014) (quotations and citations omitted).


[17]   To preserve a claim of prosecutorial misconduct, the defendant must—at the

       time the alleged misconduct occurs—request an admonishment to the jury, and

       if further relief is desired, move for a mistrial. Sciaraffa v. State, 28 N.E.3d 351,

       358 (Ind. Ct. App. 2015), trans. denied. Failure to comply with these

       requirements forfeits a prosecutorial misconduct claim. Delarosa v. State, 938
N.E.2d 690, 696 (Ind. 2010). Martin concedes he did not properly preserve his

       claim of prosecutorial misconduct for appeal. See Br. of Appellant at 10. Thus,

       to prevail on appeal, Martin must establish not only the grounds for

       prosecutorial misconduct but must also establish that the prosecutorial

       misconduct constituted fundamental error. Booher v. State, 773 N.E.2d 814, 818

       (Ind. 2002).


[18]   Fundamental error is an extremely narrow exception to waiver, and a

       defendant faces the heavy burden of demonstrating that the alleged error was so

       prejudicial to his rights that it rendered a fair trial impossible. Jerden v. State, 37
N.E.3d 494, 498 (Ind. Ct. App. 2015).


               In other words, to establish fundamental error, the defendant
               must show that, under the circumstances, the trial judge erred in
               not sua sponte raising the issue because alleged errors (a)
               “constitute clearly blatant violations of basic and elementary
               principles of due process” and (b) “present an undeniable and

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-351 | October 21, 2020   Page 12 of 15
               substantial potential for harm.” The element of such harm is not
               established by the fact of ultimate conviction but rather “depends
               upon whether [the defendant’s] right to a fair trial was
               detrimentally affected by the denial of procedural opportunities
               for the ascertainment of truth to which he otherwise would have
               been entitled.”


       Ryan, 9 N.E.3d at 668 (citations omitted). To determine whether the

       misconduct had such an undeniable and substantial effect on the jury’s decision

       that a fair trial was impossible, we look at the alleged misconduct in the context

       of all that happened and all relevant information given to the jury—including

       evidence admitted at trial, closing argument, and jury instructions. Jerden, 37
N.E.3d at 498. Review for fundamental error is not intended to grant the

       defendant a second bite at the apple; it is meant to permit appellate courts “to

       correct the most egregious and blatant trial errors that otherwise would have

       been procedurally barred[.]” Ryan, 9 N.E.3d at 668.


                             B. Comment on Failure to Testify
[19]   “The Fifth Amendment privilege against compulsory self-incrimination is

       violated when a prosecutor makes a statement that is subject to reasonable

       interpretation by a jury as an invitation to draw an adverse inference from a

       defendant’s silence.” Moore v. State, 669 N.E.2d 733, 739 (Ind. 1996). A

       defendant bears the burden of proving that a prosecutor’s statement penalized

       the exercise of his or her right to remain silent. Id. at 736. A prosecutor’s

       subjective motivation in making a comment about a defendant’s silence is




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-351 | October 21, 2020   Page 13 of 15
       irrelevant: “It is the effect of a remark, not the intent of its speaker, that

       frustrates a defendant’s exercise of the right to remain silent at trial.” Id. at 738.


[20]   In this case, the prosecutor’s reference to Martin’s non-existent “testimony”

       was inadvertent and his immediate correction was at most an indirect comment

       on the conduct of the trial. Even though it was inappropriate for the prosecutor

       to say, “he didn’t testify,” we cannot say this rose to the level of fundamental

       error. Tr., Vol. II at 127. In context, the prosecutor misspoke, immediately

       corrected his error, and clarified that he was referring to a particular piece of

       evidence in which Martin’s words were admitted through a videotape. The

       correction did not ask the jury to draw an inference of guilt from Martin’s

       silence at trial or suggest that the jurors should do so. Additionally, the trial

       court instructed the jury not to consider Martin’s failure to testify in any way.

       Under these circumstances, we cannot say the prosecutor’s statement subjected

       Martin to grave peril, nor did it make a fair trial impossible or constitute a

       blatant violation of elementary due process principles. Cf. Nichols v. State, 974
N.E.2d 531, 534, 536-37 (Ind. Ct. App. 2012) (holding prosecutor’s statement

       that “I usually don’t comment on a person’s [F]ifth [A]mendment right but I’m

       gonna make an exception in this case . . .” constituted fundamental error

       because it was an “obvious invitation to the jury to draw an adverse inference

       from [the defendant’s] failure to testify” and “obviously suggested to the jury

       that [the defendant] did not testify so as not to incriminate himself”).



                                              Conclusion
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-351 | October 21, 2020   Page 14 of 15
[21]   The trial court properly allowed the State to amend the charging information

       for Count IV after trial began to conform to the statutory language as the

       amendment did not prejudice Martin’s substantial rights. Further, the

       prosecutor’s brief statement that Martin “did not testify” did not improperly

       comment on the invocation of his Fifth Amendment right not to testify and did

       not constitute fundamental error. Accordingly, Martin’s convictions are

       affirmed.


[22]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-351 | October 21, 2020   Page 15 of 15